UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): May 12, 2010 REHABCARE GROUP, INC. (Exact name of Company as specified in its charter) Delaware 001-14655 51-0265872 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 7733 Forsyth Boulevard Suite 2300 St. Louis, Missouri (Address of principal executive offices) (Zip Code) (800) 677-1238 (Company's telephone number, including area code) Not applicable (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure Beginning on May 12, 2010, RehabCare executives will make presentations at investor conferences to analysts and in other forums using the slides as included in this Form 8-K as Exhibit 99.Presentationswill be made usingtheseslides,or modifications thereof, in connection with other presentations in the foreseeable future. Informationcontained in thispresentation is an overview and intended to be considered in the context ofRehabCare'sSEC filings and all other publicly disclosedinformation.We undertake no duty or obligation to update or revise this information. However, we may update the presentation periodically in a Form 8-K filing. Forward-looking statements have been provided pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such statements are based on the Company’s current expectations and could be affected by numerous factors, risks and uncertainties discussed in the Company’s filings with the Securities and Exchange Commission, including the Company’s most recent annual report on Form 10-K, subsequent quarterly reports on Form 10-Q and current reports on Form 8-K.Do not rely on forward looking statements as the Company cannot predict or control many of the factors that ultimately may affect the Company’s ability to achieve the results estimated.The Company makes no promise to update any forward looking statements whether as a result of changes in underlying factors, new information, future events or otherwise. Item 9.01 Financial Statements and Exhibits. (d) Exhibits - See exhibit index SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 12, 2010 REHABCARE GROUP, INC. By: /s/ Jay W. Shreiner Name: Jay W. Shreiner Title: Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit No. Description 99 Investor Relations Presentation in use beginning May 12, 2010
